Citation Nr: 9907745	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-28 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of June 1997 from the Nashville, Tennessee, 
Regional Office (RO).  The sole issue on appeal concerns 
entitlement to an increased evaluation for service-connected 
anxiety reaction.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The most recent VA psychiatric evaluation of record 
reflects that the veteran was given a Global Assessment of 
Functioning (GAF) score of 61 to 65.

3.  The veteran's service connected anxiety reaction has not 
increased in severity since his last evaluation.


CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.132 
and Diagnostic Code 9411. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On and before November 
6, 1996, the rating schedule directed that a 30 percent 
disability evaluation was warranted for anxiety reaction when 
there was definite impairment in the veteran's ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite social and 
industrial impairment.  A 50 percent evaluation required that 
the veteran's ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that his reliability, flexibility, and efficiency levels 
be so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and his psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
Part 4, § 4.132, Diagnostic Code 9411 (1996).  

On November 7, 1996, the Secretary of VA amended the portions 
of the Schedule For Rating Disabilities applicable to 
psychiatric disabilities.  Under the amended rating schedule, 
a 30 percent disability evaluation is warranted for anxiety 
reaction which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the individual is generally functioning 
satisfactorily with routine behavior and normal self-care and 
conversation) due to symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1998).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  The Board notes that 
the veteran's claim for an increased evaluation was not 
received until March 1997, several months after the relevant 
diagnostic codes were amended.  However, in order to assure 
and protect the veteran's right of due process, this decision 
will evaluate the current issue under both the old and the 
new diagnostic code.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998).  

The report of a January 1996 VA Mental Disorders examination 
indicated that the veteran had a benzodiazepine dependence 
but that during the evaluation he remained oriented as to 
time, place and person.  The veteran showed no evidence of 
delusion, hallucination, or thought disorder.  The report 
indicated that the veteran continued to live alone in his own 
apartment, managed his own daily needs, drove his own car 
without difficulty, and stated that he was interested in 
hobbies but was unable to specifically describe any 
particular activity.  He was diagnosed with generalized 
anxiety disorder with a global assessment of functioning 
(GAF) score of 65.  The examiner stated that in his opinion 
there had been no basic change in the severity of the 
veteran's anxiety since the last rating. 

The veteran's VA outpatient treatment notes have also been 
associated with the claims folder and reviewed.  The veteran 
was provided with another VA Mental Disorders examination in 
May 1997.  The report of this examination indicated that the 
veteran had no psychiatric hospitalization for his service-
connected anxiety disorder since his last evaluation, and 
that there had been no essential change in his diagnosis of 
anxiety.  The veteran indicated that he had been separated 
from his wife for approximately 15 years, lived in his own 
apartment, did his own household chores, preferred to eat out 
for the most part, but occasionally would cook at home.  The 
veteran further reported that he visited his siblings, spent 
the day associating with friends when he was in the mood, and 
had recently applied for a job as a security guard.  Mental 
status examination was noted to be basically unchanged since 
January 1996.  When asked how his symptoms had increased in 
severity, he answered that he found himself more easily 
distracted and excited.  He worried excessively about items 
of every day living, and felt preoccupied with the need to 
"get things right."  The veteran was described as rambling 
into a discussion about the fact that he was taught to do 
things right the first time, and from there graduated into 
his sentiment that his disability evaluation should be 
increased because of his age, and the fact that he became ill 
while on active duty.  The veteran was provided with a 
diagnosis of generalized anxiety disorder, with a GAF of 61 
to 65.  The examiner noted that the veteran was again offered 
an opportunity to go to an appropriate VA facility to become 
free of his psychological dependence on Diazepam, but that he 
did not accept the offer.  

The veteran and his brother provided testimony at a personal 
hearing at the RO in September 1997 in regard to the current 
severity of the appellant's service-connected anxiety 
disorder.  The veteran and his brother testified that the 
veteran had not worked since 1975, had problems with 
forgetfulness, and had problems interacting with others.

The Board notes that the report of the most recent VA 
psychiatric evaluation of record advances a GAF score of 61 
to 65.  (GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  This score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

The veteran is competent to allege that he is worse and his 
statements tend to establish a well grounded claim.  However, 
when evaluating the evidence, the Board attaches far more 
probative weight to the observations and opinions of the 
medical professional skilled in the evaluation of psychiatric 
disability.  The Board finds that the veteran's current 
anxiety disability picture most closely approximates the 
criteria for a 30 percent evaluation under both versions of 
38 C.F.R. § 4.132, Diagnostic Code 9411.  

The Board considers the GAF rating from the veteran's last 
mental health examination to have high probative value.  A 
score of 61 to 65, as stated above, demonstrates that the 
veteran does not meet the level of a definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, as required by the previous 
diagnostic code.  The veteran has at least one significant 
family relationship, specifically with his brother, and the 
record reflects several contacts with other family members 
and friends.  Furthermore, he is rated according to the GAF 
as "generally functioning pretty well, has some meaningful 
interpersonal relationships."

Nor does the medical evidence of record display that the 
veteran suffers from occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, so as to merit an increased evaluation under 
the amended diagnostic code.  Although the record 
demonstrates that the veteran does have symptoms which 
include anxiety, the report of his last mental health 
examination displays that that there has been no essential 
change in his diagnosis of anxiety.  The veteran indicated 
that he had been separated from his wife for approximately 15 
years, lived in his own apartment, did his own household 
chores, preferred to eat out for the most part, but 
occasionally would cook at home.  The veteran further 
reported that he visits his siblings, spends the day 
associating with friends when he is in the mood, and had 
recently applied for a job as a security guard.  Mental 
status examination was noted to be basically unchanged since 
January 1996.  The Board concludes that the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation for his service-connected psychiatric disorder.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Part 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, there are no 
provisions, which establish a basis for a higher rating.


ORDER

The veteran's claim for an increased evaluation for his 
service-connected anxiety reaction is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


